UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6417



HABAKKUK E. BEN YOWEL,

                                              Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director     of   the   Virginia
Department of Corrections,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CA-04-148)


Submitted:   May 19, 2005                      Decided:   May 26, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Habakkuk E. Ben Yowel, Appellant Pro Se. Mark Ralph Davis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Habakkuk E. Ben Yowel seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2254 (2000) petition as an

unauthorized, successive petition. An appeal may not be taken from

the final order in a habeas corpus proceeding unless a circuit

justice or judge issues a certificate of appealability.                    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                         28 U.S.C.

§   2253(c)(2)    (2000).    A    prisoner   satisfies          this   standard    by

demonstrating     that   reasonable      jurists      would       find    that    his

constitutional     claims   are   debatable     and      that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude   that     Yowel   has    not   made      the     requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           DISMISSED




                                    - 2 -